    Case 3:20-cv-00740 Document 42 Filed 02/18/21 Page 1 of 5 PageID #: 308




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               HUNTINGTON DIVISION


 CHRISTOPHER FAIN, et al.,
 individually and on behalf of all others
 similarly situated,

                Plaintiffs,

         v.                                                   CIVIL ACTION NO. 3:20-cv-00740
                                                                HON. ROBERT C. CHAMBERS
 WILLIAM CROUCH, et al.,

                Defendants.


             JOINT MOTION FOR EXTENSION OF DEADLINES TO
          CONDUCT RULE 26(F) MEETING AND FILE RULE 26(F) REPORT

       The parties, through counsel, jointly move for an extension of the February 16, 2021

deadline to complete the Rule 26(f) meeting and the February 22, 2021 deadline to file a report of

the same. The parties ask that those deadlines be extended such that the Rule 26(f) meeting shall

be completed within 14 days of the resolution of the pending motions to dismiss and the parties

shall file their Rule 26(f) report within 30 days of the resolution of the pending motions to dismiss.

Given the parties’ agreement, and for the reasons stated below, the Court should grant this request.

                                 RELEVANT BACKGROUND

       On November 12, 2020, Plaintiffs filed this proposed class action lawsuit alleging

discrimination against transgender Medicaid and state employee health plan participants and

bringing claims under the Equal Protection Clause of the Fourteenth Amendment to the U.S.

Constitution, Section 1557 of the Patient Protection and Affordable Care Act, 42 U.S.C. § 18116,

and the comparability and availability requirements of the federal Medicaid Act, 42 U.S.C. §§

1396a(a)(10)(A)-(B). (ECF No. 1.) On January 11, 2021, three separate motions to dismiss were
    Case 3:20-cv-00740 Document 42 Filed 02/18/21 Page 2 of 5 PageID #: 309




filed—one by Defendants Crouch, Beane, and the West Virginia Department of Health and Human

Resources (WVDHHR); one by Defendant Cheatham; and one by Defendant The Health Plan of

West Virginia, Inc. (ECF Nos. 20-25.) Defendants Crouch, Beane, and WVDHHR filed an

additional motion to dismiss on February 2, 2021. (ECF Nos. 32-33.) The motions to dismiss

address issues that are central to this litigation. (See id.) Plaintiffs responded to the motions brought

by Defendants Cheatham and The Health Plan of West Virginia, Inc. on February 16, 2021. (ECF

Nos. 39-40.) Plaintiffs’ response to the motions filed by Defendants Crouch, Beane, and

WVDHHR is due on March 2, 2021. (ECF No. 35.) On January 13, 2021, the Court issued an

order requiring the parties to conduct their Rule 26(f) meeting by February 16, 2021, and to file

their report of the same by February 22, 2021. (ECF No. 27.)

        On February 9, 2021, counsel for all parties met to conduct the Rule 26(f) meeting. The

discussion resulted in agreement that discovery in this case should not move forward until

resolution of the pending motions to dismiss. The parties did, however, discuss and agree upon the

following:

    -   The parties would seek leave through the instant motion to complete the 26(f) meeting
        within 14 days of the resolution of the pending motions to dismiss and to file their 26(f)
        report within 30 days of the resolution of the pending motions to dismiss.

    -   Should the Court grant the requested extension, the parties will file an agreed upon
        protective order and clawback agreement with their 26(f) report or, should they be unable
        to reach agreement, present the Court with competing versions.

    -   Should the Court grant the requested extension, the parties will file an agreed upon ESI
        protocol with their 26(f) report or, should they be unable to reach agreement, present the
        Court with competing versions.

    -   The parties agree that, after diligent review, there are no preservation issues that they are
        aware of at this time.

    -   The parties will exchange their initial disclosures no later than February 23, 2021 (i.e., 14
        days following their February 9 meeting).



                                                   2
    Case 3:20-cv-00740 Document 42 Filed 02/18/21 Page 3 of 5 PageID #: 310




    -   The parties anticipate that discovery would likely involve, though not necessarily be
        limited to, the following: policies, procedures, manuals, and training documents relating to
        Defendants’ coverage of gender-confirming care for transgender Medicaid participants and
        state health plan enrollees; all documents, ESI, and communications relating to health plan
        coverage for gender-confirming care; committee or meeting minutes, agendas,
        presentations, and notes relating to transgender patients and/or gender-confirming care;
        emails or communications with Medicaid participants, state health plan enrollees, strategic
        partners, and/or healthcare providers relating to the allegations in the complaint; and any
        other discovery related to class certification or the merits.

    -   The parties discussed the potential for settlement. At this time, the parties believe it likely
        that settlement negotiations would not be fruitful prior to the Court’s decision on the
        pending motions to dismiss.

                                            ARGUMENT

        Fed. R. Civ. P. 26(c) gives courts the discretion to stay Rule 26(f) obligations pending the

outcome of a dispositive motion. Blankenship v. Napolitano, No. 2:19-CV-00236, 2019 WL

6173530, at *2 (S.D.W. Va. Nov. 19, 2019). The parties agree that extending their deadlines to

conduct a Rule 26(f) meeting and file a Rule 26(f) report is justified in this case for three reasons.

First, the parties have discussed the case and ESI issues in enough detail to know that there are no

concerns with preservation or spoliation of evidence that need to be addressed with the Court at

this time. Second, given the importance and weight of the issues addressed in the pending motions

to dismiss, the parties anticipate that the Court’s forthcoming rulings may trigger an appeal. In

light of this, granting a limited extension of the Rule 26(f) obligations at this point in the case will

prevent wasting the time and effort of all parties involved and will make the most efficient use of

judicial resources. Third, the parties believe there may be a chance for resolution following the

Court’s decision on the pending motions to dismiss. This weighs in favor of postponing the Rule

26(f) meeting and report deadlines, particularly in light of Plaintiffs’ alleged Rule 23(b)(2) class

and the lack of a Rule 23(b)(3) damages class in this case.




                                                   3
    Case 3:20-cv-00740 Document 42 Filed 02/18/21 Page 4 of 5 PageID #: 311




                                         CONCLUSION

       For all of the reasons stated above, the parties request that the Court allow (1) the Rule

26(f) meeting to be completed within 14 days of the resolution of the pending motions to dismiss,

and (2) the Rule 26(f) report to be filed within 30 days of the resolution of the pending motions to

dismiss.



Dated: February 18, 2021                         Respectfully submitted,

s/_Walt Auvil___________                         s/_Lou Ann S. Cyrus_____
Walt Auvil, WV Bar No. 190                       Lou Ann S. Cyrus (WVSB # 6558)
THE EMPLOYMENT LAW CENTER, PLLC                  Roberta F. Green (WVSB #6598)
1208 Market Street                               Caleb B. David (WVSB #12732)
Parkersburg, WV 26101                            Kimberly M. Bandy (WVSB #10081)
Phone: 304-485-3058                              SHUMAN MCCUSKEY SLICER PLLC
Facsimile: 304-485-3058                          P.O. Box 3953
auvil@theemploymentlawcenter.com                 Charleston, WV 25339
                                                 (304) 345-1400; (304) 343-1826 (fax)
Anna P. Prakash, MN Bar No. 0351362*             lcyrus@shumanlaw.com
Nicole J. Schladt, MN Bar No. 0400234*           rgreen@shumanlaw.com
NICHOLS KASTER, PLLP                             cdavid@shumanlaw.com
IDS Center, 80 South 8th Street                  kbandy@shumanlaw.com
Suite 4700
Minneapolis, MN 55402                            Attorneys for Defendants William Crouch;
Phone: 612-256-3200                              Cynthia Beane; and West Virginia Department
Facsimile: 612-338-4878                          of Health and Human Resources, Bureau for
aprakash@nka.com                                 Medical Services
nschladt@nka.com
                                                 s/_Eric D. Salyers_______
Avatara Smith-Carrington, MD Bar*                Eric D. Salyers (WVSB #13042)
LAMBDA LEGAL DEFENSE AND EDUCATION               Perry W. Oxley (WVSB # 7211)
FUND, INC.                                       David E. Rich (WVSB #9141)
3500 Oak Lawn Avenue, Suite 500                  Christopher K. Weed (WVSB #13868)
Dallas, TX 75219                                 OXLEY RICH SAMMONS, PLLC
Phone: 214-219-8585                              P.O. Box 1704
Facsimile: 214-219-4455                          517 9th Street, Suite 1000
asmithcarrington@lambdalegal.org                 Huntington, West Virginia 25718
                                                 Phone: (304) 522-1138
Tara L. Borelli, GA Bar No. 265084*              Fax: (304) 522-9528
Carl S. Charles, NY Bar No. 5427026*             poxley@oxleylawwv.com
LAMBDA LEGAL DEFENSE AND EDUCATION               drich@oxleylawwv.com

                                                 4
    Case 3:20-cv-00740 Document 42 Filed 02/18/21 Page 5 of 5 PageID #: 312




FUND, INC.                            esalyers@oxleylawwv.com
730 Peachtree Street NE, Suite 640    cweed@oxleylawwv.com
Atlanta, GA 30308
Phone: 470-225-5341                   Attorneys for Defendant Ted Cheatham
Facsimile: 404-897-1884               s/_Stuart A. McMillan___
tborelli@lambdalegal.org              Stuart A. McMillan (WVSB #6352)
ccharles@lambdalegal.org              BOWLES RICE LLP
                                      600 Quarrier Street
Nora Huppert, CA Bar No. 330552*      Charleston, West Virginia 25301
LAMBDA LEGAL DEFENSE AND EDUCATION    (304) 347-1110
FUND, INC.                            Fax: (304) 347-1746
4221 Wilshire Boulevard, Suite 280    smcmillan@bowlesrice.com
Los Angeles, CA 90010
Phone: 213-382-7600                   Aaron C. Boone (WVSB #9479)
Facsimile: 213-351-6050               BOWLES RICE LLP
nhuppert@lambdalegal.org              Fifth Floor, United Square
                                      501 Avery Street
Sasha Buchert, OR Bar No. 070686*     Post Office Box 49
LAMBDA LEGAL DEFENSE AND EDUCATION    Parkersburg, West Virginia 26102
FUND, INC.                            304-485-5501
1776 K Street, N.W., 8th Floor        Fax: 304-420-5587
Washington, DC 20006-2304             aboone@bowlesrice.com
Phone: 202-804-6245
Facsimile: 202-429-9574               Attorneys for Defendant The Health Plan
sbuchert@lambdalegal.org

Attorneys for Plaintiffs

* Admitted Pro Hac Vice




                                       5
